Citation Nr: 1009329	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-04 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type 2, or as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 
1967.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic 
of Vietnam.

2.  The Veteran's service treatment records show no diagnosis 
of hypertension in service, and the post-service medical 
evidence of record does not show a diagnosis of hypertension 
within one year of service separation.

3.  The medical evidence of record does not relate the 
Veteran's currently diagnosed hypertension to his military 
service, to include as due to exposure to herbicides, 
including Agent Orange, or to a service-connected disorder.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's June 2006 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the RO's June 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a 


meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple VA examinations to ascertain the relationship, if 
any, between the Veteran's service-connected diabetes 
mellitus, type II, and his current hypertension.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds that these medical examinations were more than adequate 
as they were based upon a complete review of the Veteran's 
claims file, and the VA examiners provided written rationales 
for the conclusions reached.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 1131; 38 
C.F.R. § 3.303(a) (2009).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  For certain chronic disorders, including 
hypertension, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307.  The following 


diseases are deemed associated with herbicide exposure, under 
VA law: chloracne or other acneform diseases consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers, to 
include cancer of the lung, bronchus, larynx, or trachea; 
soft-tissue sarcomas, other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma; and 
diabetes mellitus, type 2.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii); 38 C.F.R. § 3.309.

Historically, the Veteran served in the U. S. Marine Corps 
from July 1963 to June 1967.  Service connection was granted 
for diabetes mellitus, type 2, in July 2006.  Herein, the 
Veteran claims that his hypertension is secondary to his 
service-connected diabetes mellitus, type 2.  Specifically, 
the Veteran asserts that the onset of his diabetes mellitus, 
type 2, occurred prior to the onset of his hypertension, and 
that it was his diabetes that caused his hypertension.

The Veteran's service treatment records are negative for any 
treatment or diagnosis of hypertension.  His June 1963 
entrance examination noted his blood pressure reading to be 
136/80 millimeters of mercury (mm/Hg).  At his June 1967 
separate examination, his blood pressure reading was 128/74 
mm/Hg.

Following military discharge, the first documented evidence 
of record noting the Veteran's hypertension was a May 2004 
private treatment record reflecting a blood pressure reading 
of 182/106mm/Hg.  The treatment report noted that the Veteran 
was seen two months earlier and his blood pressure was 150/94 
mm/Hg at that time.  The Veteran reported that he lost weight 
and his blood pressure went down but it was elevated again 
when he gained the weight back.

On his March 2006 application for disability compensation, 
the Veteran reported that the onset of both his diabetes and 
hypertension was in January, 2001.  In support of his claim, 
he submitted a February 2006 private physician's statement 
noting diagnoses of hypertension and diabetes mellitus, 
type 2.

Subsequent VA and private treatment records show continuous 
diagnoses of the Veteran's hypertension and diabetes.

In May 2008, the Veteran underwent a VA examination.  
Following a complete review of the claims file and clinical 
evaluation, the examiner noted the onset of the Veteran's 
essential hypertension was in 2004, and it had been stable 
with medication.  The diagnosis was hypertension of unknown 
etiology.  The examiner opined that the Veteran's 
hypertension was not a result of his diabetes as it began 
years prior to diabetes diagnosis.  He also opined that the 
Veteran's hypertension was essential in nature.

In September 2008, after the case was transferred to the 
Board, the Veteran submitted additional evidence including 
hematology and chemistry laboratory results dated in February 
2002, claiming that it clearly indicated that the diabetes 
diagnosis was made prior to his hypertension.  Accordingly, 
in July 2009, the Board remanded the matter for review of the 
additional evidence and readjudication.

In November 2009, the Veteran underwent another VA 
examination.  The VA examiner noted that the claims file was 
reviewed.  The diagnosis was essential hypertension.  The 
examiner opined that the Veteran's hypertension was "less 
likely as not" caused by or a result of his service-
connected diabetes.  In support of the opinion, the examiner 
stated as the following: 

"[Veteran's hypertension] and diabetes was 
[sic] both diagnosed in 2002 according to his 
records.  I would expect many years of poorly 
controlled diabetes could cause 
[hypertension] but this was not the case.  
[Veteran's diabetes mellitus] is under very 
good control - (low dose of 2 [medications]) 
and I do not think his [diabetes mellitus] 
aggravated his [hypertension].  His 
[hypertension] is most likely due to morbid 
obesity and age."

After careful consideration, the Board concludes that the 
evidence of record does not support a grant of service 
connection for hypertension on a secondary basis, as the 
evidence does not show that the Veteran's hypertension was 
either caused by or aggravated by his service-connected 
diabetes mellitus, type 2.  There is competent medical 
evidence of record discounting any notion that the Veteran's 
current hypertension disorder is related to his service-
connected diabetes.  Velez  v. West, 11 Vet. App. 148, 158 
(1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998) 
and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the right knee disorder with a 
service-connected disability).  In this regard, VA 
examination reports, dated in May 2008 and November 2009, 
indicate that the Veteran has essential hypertension, found 
to not be a complication of his diabetes.  Indeed, the May 
2008 VA examiner specifically opined that the Veteran's 
hypertension is essential in nature, as opposed to a 
secondary condition of diabetes.  The November 2009 VA 
examiner conducted another comprehensive examination of the 
Veteran's medical records and reached the same conclusion 
that the Veteran's current hypertension was not related to 
his diabetes.

The Board has considered the Veteran's lay statements as to 
the relationship between his hypertension and his service-
connected diabetes mellitus.  However, medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the Veteran is not competent to make a 
determination that his currently diagnosed hypertension is 
related to his service-connected diabetes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992);  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

The Veteran also claims that his hypertension is due to Agent 
Orange exposure while serving in Vietnam.  The evidence of 
record reveals that the Veteran served in Vietnam.  Under 38 
U.S.C.A. § 1116(f), he is therefore presumed to have been 
exposed to herbicide agents, to include Agent Orange.  
However, hypertension is not a presumptive disorder under 38 
C.F.R. § 3.309(e).  Consequently, the Veteran does not have a 
disability that would warrant service connection on a 
presumptive basis based on Agent Orange exposure.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The evidence of record does not reflect, nor does the Veteran 
assert, that his hypertension is directly related to service.  
The Veteran's blood pressure readings were 136/80 mm/Hg on 
his June 1963 service entrance examination, and 128/74 mm/Hg 
on his June 1967 service separation examination. None of 
these examinations, or any other service treatment records, 
show that hypertension was diagnosed in service or at service 
separation.  Moreover, there is no evidence that hypertension 
was diagnosed within the one-year presumptive period.  While 
the Veteran has a current diagnosis of hypertension, there is 
no medical evidence of record that this disorder was 
diagnosed prior to 2002, over 35 years after separation from 
active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back disorder).  
Additionally, there is no medical evidence of record relating 
it to his military service, to include inservice exposure to 
Agent Orange.  Accordingly, service connection for 
hypertension on a direct or presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

As such, there is no medical evidence of record that relates 
the Veteran's currently diagnosed hypertension to military 
service, to include as due to exposure to Agent Orange, or to 
a service-connected disability.  Accordingly, service 
connection for hypertension is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of hypertension in service or within one year of 
service separation, and there is no medical evidence relating 
the Veteran's hypertension to service, to include exposure to 
Agent Orange, or to a service-connected disorder, the 
doctrine is not for application, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, type 2, or as due to 
exposure to herbicides, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


